It is ORDERED that the motions for an extension of time to file an answer in opposition to the motion to dismiss (M-950) and for leave to deem the previously submitted notice of petition for certification and petition for certification as a timely motion for leave to appeal (M-952) are granted; and it is further
ORDERED that the previously submitted notice of petition for certification (C-820) is thereby rendered moot, this matter proceeding instead as a motion for leave to appeal pursuant to M-952; and it is further
ORDERED that the motion for leave to appeal (M-989) is denied.